Citation Nr: 0727276	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
August 1, 2002, and in excess of 20 percent from August 1, 
2002, for left hip degenerative arthritis with limitation of 
flexion.

2.  Entitlement to a rating in excess of 20 percent prior to 
August 1, 2002, and in excess of 10 percent from August 1, 
2002, for left hip degenerative arthritis with limitation of 
rotation.

3.  Entitlement to a rating in excess of 10 percent for left 
hip degenerative arthritis with limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from November 1990 to February 
1999.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a July 2002 rating action in which the 
RO denied a rating in excess of 10 percent for right hip 
degenerative arthritis, and proposed to reduce the rating for 
left hip degenerative arthritis from 30 percent to 10 
percent.  A notice of disagreement (NOD) with this decision 
was received in August 2002.  In a December 2002 rating 
decision issued in January 2003, the RO reduced the rating 
for the veteran's left hip degenerative arthritis from 30 
percent to 10 percent, effective March 1, 2003.  Later in 
January 2003, the veteran submitted an NOD with regard to the 
10 percent rating for the veteran's left hip degenerative 
arthritis, and the RO issued a statement of the case (SOC) in 
February 2003, addressing the ratings for both hips.  

In a February 2003 decision, a RO Decision Review Officer 
(DRO) recharacterized the disabilities at issue and assigned 
separate disability ratings for the service-connected 
bilateral hip arthritis as follows: left hip degenerative 
arthritis with limitation of flexion, evaluated as 30 percent 
disabling from January 16, 2001, and 20 percent disabling 
from August 1, 2002; left hip degenerative arthritis with 
limitation of extension, evaluated as 10 percent disabling 
from August 1, 2002; left hip degenerative arthritis with 
limitation of rotation, evaluated as 20 percent disabling 
from January 16, 2001, and 10 percent disabling from August 
1, 2002; right hip degenerative arthritis with limitation of 
flexion, evaluated as 10 percent disabling from January 16, 
2001; right hip degenerative arthritis with limitation of 
extension, evaluated as 10 percent disabling from August 1, 
2002; and right hip degenerative arthritis with limitation of 
rotation, evaluated as 20 percent disabling from January 16, 
2001, and 10 percent disabling from August 1, 2002.  

In April 2003, the veteran indicated his satisfaction with 
the rating assigned for right hip degenerative arthritis; at 
that time, however, he also filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) with regard 
to the ratings for the left hip, on which he requested a 
Board hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  While a Travel Board hearing was scheduled 
for May 6, 2004, but the appellant failed to appear on the 
scheduled hearing date.  As the hearing notice was not 
returned as undeliverable, and no further communication was 
received from the appellant or his representative regarding 
the hearing request or his failure to appear, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).    

In February 2005, the Board remanded the matters of higher 
ratings for left hip disability to the RO via the Appeals 
Management Center (AMC), in Washington, DC for additional 
notice and development.  After accomplishing the requested 
action, in June 2007, the RO issued a supplemental SOC (SSOC) 
[which the Board notes, parenthetically, includes a 
typographical error in stating the current rating for left 
hip degenerative arthritis with limitation of flexion as 10 
percent].

The Board has recharacterized the claims on appeal consistent 
with the current record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Before August 1, 2002, the veteran's left hip 
degenerative arthritis was manifested by pain, fatigue and 
lack of endurance with flexion and external extension limited 
to about 20 degrees, abduction limited to 5 degrees, 
adduction limited to 15 degrees, and internal and external 
rotation limited to about 0 degrees.

3.  Since August 1, 2002, the veteran's left hip degenerative 
arthritis has been manifested by pain, fatigue and lack of 
endurance with flexion ranging from about 30 to 40 degrees, 
extension limited to 15 degrees, external rotation ranging 
from 0 to 5 degrees, abduction limited to 13 degrees, and 
internal rotation and adduction limited to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to August 1, 2002, or in excess of 20 percent from August 1, 
2002, for left hip degenerative arthritis with limitation of 
flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003-5252 (2006).

2.  The criteria for a rating in excess of 20 percent prior 
to August 1, 2002, or in excess of 10 percent from August 1, 
2002, for left hip degenerative arthritis with limitation of 
rotation, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003-5253 (2006).

3.  The criteria for a rating in excess of 10 percent for 
left hip degenerative arthritis with limitation of extension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003-5251 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, May 2005, October 2006 and February 2007 
post-rating letters notified the veteran and his 
representative of what was needed to establish entitlement to 
higher ratings, of VA's responsibilities to notify and assist 
him in his claims, and requests to advise VA as to whether 
there was medical evidence showing treatment for the service-
connected left hip disability and whether he had had hip 
replacement surgery.  Further, the SOC set forth the 
applicable schedular criteria pertaining to the left hip 
disability, suffices for Dingess/Hartman.  The February 2007 
letter also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After the veteran was afforded 
opportunity to respond to each notice identified above, the 
June 2007 SSOC reflects readjudication of the claims.   
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC is sufficient to cure 
a timing defect).

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the service medical records, post-service private medical 
records and reports of VA examination.   reports.  Also of 
record are various submitted by the veteran and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters currently 
under consideration.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by application of criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, 
then a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Standard range of hip motion is from 0 degrees (on extension) 
to 125 degrees (on flexion) and 45 degrees (on abduction).  
See 38 C.F.R. § 4.71, Plate II.

In this case, the veteran's degenerative arthritis of the 
left hip has been rated under DCs 5251, 5252, and 5253.  
Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants a maximum rating of 10 percent.  38 C.F.R. § 
4.71a, DC 5251.

Under DC 5252, limitation of flexion of either thigh to 45 
degrees warrants a 10 percent  rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 20 degrees, while 
a maximum 40 percent rating requires that flexion be limited 
to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

Under DC 5253, limitation of adduction of the thigh, cannot 
cross legs, or limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees, warrants a 10 percent rating; 
while limitation of abduction of the thigh with motion lost 
beyond 10 degrees warrants a maximum 20 percent rating.  38 
C.F.R. § 4.71a, DC 5253.

Considering all pertinent evidence in light of the above, the 
Board finds that the claims involving higher ratings for left 
hip degenerative arthritis under considerations-a rating in 
excess of 30 percent prior to August 1, 2002 and in excess of 
20 percent from August 1, 2002, for flexion; in excess of 20 
percent prior to August 1, 2002 and in excess of 10 percent 
from August 1, 2002, for rotation; and in excess of 10 
percent for extension-must each be denied.  

Service medical records show that, prior to his separation 
from service, the veteran had repeatedly been treated for 
left hip pain, which was diagnosed by x-rays as 
osteoarthritis.  His December 1998 separation examination 
report includes an annotation of left hip marked decrease in 
abduction and flexion. 

July 1999 VA examinations revealed that the veteran had 
osteoarthritis of both hips, left worse than the right.  Left 
hip range of motion was noted as: flexion to 45 degrees, 
extension and internal rotation to 25 degrees, abduction and 
external rotation to 35 degrees, and adduction to 20 degrees.  

A May 2001 VA joints examination showed left hip range of 
motion as flexion and external extension to 20 degrees, 
abduction to 5 degrees, and adduction to 15 degrees; the 
examiner noted that he veteran could not do internal or 
external rotation.

An August 2002 private physician's statement appears to show 
some improvement in left hip motion.  That physician noted 
that the veteran's flexion arch of the left hip was from 
about 5 to 30 degrees with severe guarding and virtually 
stiff rotation at about 5 degrees of external rotation.

On private evaluation in April 2005, the veteran had severe 
limitation in motion of the left hip, having a 50-degree 
flexion contracture with left hip flexion to only 85 degrees, 
representing only a 30- to 35-degree arc of motion.  He also 
had severe limitation in rotation, as well as adduction.  
Severe pain was noted on provocative hip maneuvers.  X-rays 
showed evidence of severe end-stage arthritis in the left 
hip, with destruction of the femoral head with flattening.  
Examination findings were unchanged in May 2005.

On VA examination in February 2007, left hip range of motion 
was flexion contracture of 40 degrees with arc of motion from 
40 to 70 degrees, extension to 15 degrees, and abduction to 
13 degrees, all with pain, and a notation that he could not 
do adduction or internal or external rotation on the left 
hip.  The veteran declined to perform repetitive motion.  X-
rays showed severe degenerative joint disease of the left hip 
with minimal progression in the severe degenerative changes 
since May 2002.  The veteran had been using a cane for 
ambulation since April 2005, mainly for balance.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence shows that, before August 1, 2002, the veteran's 
degenerative arthritis of the left hip was manifested by 
pain, fatigue and lack of endurance with flexion and external 
extension limited to about 20 degrees, abduction limited to 5 
degrees, adduction limited to 15 degrees, and internal and 
external rotation limited to about 0 degrees.  During this 
time period, there is no evidence that flexion was limited to 
10 degrees so as to warrant the maximum 40 percent rating 
under DC 5252.  Under DC 5253, 20 percent is the maximum 
rating allowable for limitation of abduction of the thigh.

However, the preponderance of the evidence also shows that, 
from August 1, 2002, the veteran's degenerative arthritis of 
the left hip has been manifested by pain, fatigue and lack of 
endurance with flexion ranging from about 30 to 40 degrees, 
extension limited to 15 degrees, external rotation ranging 
from 0 to 5 degrees, abduction limited to 13 degrees, and 
internal rotation and adduction limited to 0 degrees.  During 
this time period, there is no evidence that flexion was 
limited to 20 degrees so as to warrant a 30 percent rating 
under DC 5252.  Similarly, there is no evidence that 
abduction of the thigh was limited to 10 degrees so as to 
warrant a 20 percent rating, the maximum allowable under DC 
5253.

The Board notes that under DC 5251, 10 percent is the maximum 
rating allowable for limitation of extension of the thigh 
and, even though the veteran's extension did not approach 5 
degrees, with consideration of pain, fatigue and lack of 
endurance - the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca-the Board agrees that a separate, 10 
percent rating under DC 5251 for extension is warranted.

Rating the left hip disability under DC 5250 for hip 
ankylosis is not appropriate in this case, where all 
examinations during the periods under consideration have 
clinically shown measurable range of left hip motion.  As 
indicated above,  functional loss due to pain  and other 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca, have been considered in rating the .  There simply is 
no evidence that pain is so disabling as to actually or 
effectively result in ankylosis, the only basis for 
assignment of a higher rating on the basis of limited motion.  
Further, there is no evidence of flail joint of the hip or of 
a femur fracture associated with the left hip disability so 
as to warrant rating the disability under either DC 5254 or 
DC 5255.  See 38 C.F.R. § 4.71a, DCs 5250, 5254, and 5255 
(2006).

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extra-schedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the SSOC).  There has 
been no showing that any problem associated with the left hip 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned rating).  During the 
May 2002 VA examination, the veteran reported that he worked 
for Verizon, which required 95 percent standing and, although 
his left hip did cause problems with working, he tried to sit 
as frequently as he could.  Currently, he works as a network 
supervisor for a wireless company and apparently his hip does 
not have any effect on his job and the job does not 
exacerbate his hip condition.  He has not alleged that he has 
missed time from work due to his left hip disability.  There 
also is no objective evidence that the service-connected left 
hip disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered inadequate the application of the regular schedular 
standards.  Although the veteran has contemplated having hip 
replacement surgery, he has not done so.  

In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, each claim must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against any higher 
rating for the veteran's left hip degenerative arthritis, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 30 percent prior to August 1, 2002, and 
in excess of 20 percent from August 1, 2002, for left hip 
degenerative arthritis with limitation of flexion is denied.

A rating in excess of 20 percent prior to August 1, 2002, and 
in excess of 10 percent from August 1, 2002, for left hip 
degenerative arthritis with limitation of rotation is denied.

A rating in excess of 10 percent for left hip degenerative 
arthritis with limitation of extension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


